PER CURIAM.
David Farnam petitions this court for a belated appeal of an April 1998 judgment and sentence of the Leon County Circuit Court. He alleges that his request to initiate an appeal was not honored by his trial counsel, but supported by the affidavit of Farnam’s trial counsel, the state disputed this contention in its response. At this court’s direction, an evidentiary hearing was conducted before a special master, who concluded that Farnam had failed to establish that a timely request to initiate an appeal was communicated to counsel. Consistent with this finding and the recommendation of the special master, the amended petition for belated appeal is denied.
LAWRENCE, DAVIS and VAN NORTWICK, JJ„ concur.